1 Reported in 239 N.W. 663.
This was an appeal from a judgment in favor of the plaintiff for the conversion of a truck. In this case there was no motion for a new trial, but at the close of the testimony the defendant made a motion for a directed verdict. Consequently the only question before us is whether or not there is sufficient evidence to sustain the judgment. Hefferen v. N. P. R. Co. 45 Minn. 471, 48 N.W. 1. 526; Le Mieux v. Cosgrove,155 Minn. 353, 193 N.W. 586.
The case was argued at the same time as International Harv. Co. v. National B.  I. Co. 184 Minn. 545, 239 N.W. 662, but involves a different truck. This truck bore serial number X29666F and motor number 209809 and was delivered to the Klehm Motor Company by plaintiff in June, 1929, under the same contract referred to in International Harv. Co. v. National B. I. Co. 184 Minn. 545, 239 N.W. 662. The truck remained in the Klehm Motor Company's possession until January 16, 1930, when it was voluntarily turned over to the plaintiff by the motor company on account of financial embarrassment. The defendant took possession of the truck at about the same time that it obtained possession of the truck involved in the other case. The principal question here presented is a matter of identity of the truck with the one which the defendant claims to own. Defendant asserts that the serial and motor numbers on this truck had been changed from certain other numbers which it claims this truck originally bore. However, the plaintiff produced a Mr. Pixley of Bear River, who brought with him the truck which actually bore the numbers which defendant claimed had been on the truck involved in this lawsuit. Pixley had bought this truck from the Klehm Motor Company and paid cash for it at an earlier date. The conditional sales contract which the Klehm Motor Company had transferred to the defendant purporting to cover the truck which bore the Pixley numbers was shown to be a forgery. The evidence made the case a clear question for the jury as to the identity of the truck. The jury has found against the defendant upon competent evidence, and the judgment must be affirmed.
Affirmed. *Page 550